      Case 2:19-cv-00265-GMS Document 104 Filed 12/04/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   World Nutrition Incorporated,                    No. CV-19-00265-PHX-GMS
10                  Plaintiff,                        ORDER
11   v.
12   Advanced Enzymes USA, et al.,
13             Defendants.
14   AST Enzymes,
15                         Counter-claimant,
16   v.
17   World Nutrition Incorporated,
18                         Counter-defendant.
19
20           Pending before the Court is Defendant Cal-India Foods International’s
21   (“Cal-India”) Motion to Dismiss (Doc. 89) and its accompanying Requests for Judicial
22   Notice (Docs. 90, 98). Also before the Court is Plaintiff World Nutrition Incorporated’s
23   (“World Nutrition”) Request for Judicial Notice. (Doc. 94). For the following reasons,
24   Cal-India’s Motion to Dismiss is denied and the Requests for Judicial Notice are denied as
25   moot.
26                                      BACKGROUND
27           World Nutrition is engaged in the business of selling nutraceuticals, including
28   Vitalzym, an enzyme product. Cal-India manufactures custom formulated enzymes and
      Case 2:19-cv-00265-GMS Document 104 Filed 12/04/20 Page 2 of 4



 1   sells its products to Defendant Advanced Supplementary Technologies Corporation
 2   (“AST”), a direct competitor of World Nutrition. World Nutrition alleges that Cal-India
 3   and AST falsely state that their products contain enteric-coated Serrapeptase and enteric-
 4   coated Nattokinase.
 5          World Nutrition brings this action asserting false advertising in violation of the
 6   Lanham Act and unfair competition. In its Second Amended Complaint, World Nutrition
 7   added Cal-India as a defendant. Cal-India moves to dismiss both claims against it on the
 8   grounds of laches.
 9                                          DISCUSSION
10          I.     Legal Standard
11          To survive dismissal for failure to state a claim pursuant to Federal Rule of Civil
12   Procedure 12(b)(6), a complaint must contain more than a “formulaic recitation of the
13   elements of a cause of action”; it must contain factual allegations sufficient to “raise the
14   right of relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
15   (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). When analyzing a complaint
16   for failure to state a claim, “allegations of material fact are taken as true and construed in
17   the light most favorable to the non-moving party.” Smith v. Jackson, 84 F.3d 1213, 1217
18   (9th Cir. 1996). However, legal conclusions couched as factual allegations are not given a
19   presumption of truthfulness, and “conclusory allegations of law and unwarranted
20   inferences are not sufficient to defeat a motion to dismiss.” Pareto v. F.D.I.C., 139 F.3d
21   696, 699 (9th Cir. 1998).
22          II.    Analysis
23          Laches bars a claim where the plaintiff unreasonably delays in bringing suit and the
24   defendant is prejudiced by the delay. Jarrow Formulas, Inc. v. Nutrition Now, Inc., 304
25   F.3d 829, 838 (9th Cir. 2002). A party with unclean hands, however, may not assert laches.
26   Id. at 841. “The unclean hands doctrine ‘closes the doors of a court of equity to one tainted
27   with inequitableness or bad faith relative to the matter in which he seeks relief.’” Id.
28   (quoting Precision Instr. Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814 (1945)).


                                                 -2-
      Case 2:19-cv-00265-GMS Document 104 Filed 12/04/20 Page 3 of 4



 1   To prevail on a defense of unclean hands, a defendant must demonstrate “that the plaintiff’s
 2   conduct is inequitable” and “that the conduct relates to the subject matter of [the plaintiff’s]
 3   claims.” Fuddruckers, Inc. v. Doc’s B.R. Others, Inc., 826 F.2d 837, 847 (9th Cir. 1987).
 4   “[O]nly a showing of wrongfulness, willfulness, bad faith, or gross negligence, proved by
 5   clear and convincing evidence, will establish sufficient culpability for invocation of the
 6   doctrine of unclean hands.” Pinkette Clothing, Inc. v. Cosm. Warriors Ltd., 894 F.3d 1015,
 7   1029 (9th Cir. 2018) (quoting Pfizer, Inc. v. Int’l Rectifier Corp., 685 F.2d 357, 359 (9th
 8   Cir. 1982)). Additionally, for Lanham Act false advertising claims, a plaintiff prevails on
 9   the unclean hands doctrine “only if the court is left with a firm conviction that the defendant
10   acted with a fraudulent intent in making the challenged claims.” Jarrow Formulas, Inc.,
11   304 F.3d at 842. “The application of the unclean hands doctrine raises primarily a question
12   of fact.” Dollar Sys., Inc. v. Avcar Leasing Sys., Inc., 890 F.2d 165, 173 (9th Cir. 1989).
13          In its Second Amended Complaint, World Nutrition alleges Defendants Cal-India
14   and AST “worked together” to produce the false statements about their products. (Doc. 86
15   ¶ 28.) World Nutrition asserts Cal-India had a “significant role” in the claims that the
16   Serrapeptase and Nattokinase are enterically coated and “knowingly participated” in the
17   false advertising. Id. ¶ 30. World Nutrition also alleges Cal-India and AST have made
18   continuing false statements about the products since at least 2012. Id. ¶ 37. Additionally,
19   World Nutrition argues that Cal-India and AST’s conduct is “driven by an evil mind” and
20   “intended to deceive the public.” Id. ¶ 42. Drawing all reasonable inferences in favor of
21   World Nutrition, World Nutrition has plausibly alleged that Cal-India acted with unclean
22   hands. Therefore, Cal-India’s Motion to Dismiss is denied.
23                                         CONCLUSION
24          As World Nutrition sufficiently alleged unclean hands, Cal-India’s Motion to
25   Dismiss is denied. In addition, it is not necessary to rule on the Requests for Judicial Notice
26   as this Court’s ruling did not require consideration of the documents contained therein.
27   Accordingly,
28          IT IS THEREFORE ORDERED that Defendant Cal-India Foods International’s


                                                  -3-
      Case 2:19-cv-00265-GMS Document 104 Filed 12/04/20 Page 4 of 4



 1   Motion to Dismiss Plaintiff’s Second Amended Complaint (Doc. 89) is DENIED.
 2         IT IS FURTHER ORDERED that Defendant’s Request for Judicial Notice
 3   Pursuant to Federal Rule of Evidence Rule 201 (Doc. 90) is DENIED as moot.
 4         IT IS FURTHER ORDERED that Plaintiff World Nutrition Incorporated’s
 5   Request for Judicial Notice Pursuant to Rule 201, Federal Rules of Evidence (Doc. 94) is
 6   DENIED as moot.
 7         IT IS FURTHER ORDERED that Defendant’s Request for Judicial Notice in
 8   Support of Reply in Support of Motion to Dismiss Plaintiff’s Second Amended Complaint
 9   (Doc. 98) is DENIED as moot.
10         Dated this 4th day of December, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4-
